Hemphill, Ch. J.
This was an action on a judgment by a Justice of the Peace in the State of Missouri. A transcript of the judgment was filed as a part of the petition ; and by amendment, it was averred that the Justice had jurisdiction of the person and the subject matter, and that his Court was created by, and he held the same under, the authority of the statutes of the State of Missouri. On demurrer the petition was dismissed.
There appears to be no error in this judgment. The effect of the rule, as laid down in Beal v. Smith, 14 Tex. R. 305, is, that the plaintiff must not only aver the jurisdiction of the Justice of the Peace of another State, but in pursuance of the rule in pleading the proceedings of inferior jurisdictions, he must aver the facts which confer authority; or, in other words, he must plead the statute of the sister State which gives the jurisdiction. (3 Wendell, 267.) In 7 Wendell, 435, it is said that the statute which gives jurisdiction to the Justice should be pleaded. (6 Wendell, 438.)
The plaintiff does not set out any special statute, but pleads generally that the justice had authority under the statutes of the State, an averment which has little more precision than a simple general averment of jurisdiction. On this ground it is believed that the demurrer was properly sustained.
The question raised as to the want of sufficient authentication was not discussed by the plaintiff in error ; and though it has been considered with some attention, yet until more fully argued, we decline the expression of opinion as to the proper mode of proving judgments rendered by a Justice in another State.
Judgment affirmed.